NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ARKO FOODS INTERNATIONAL, INC.,
Plaintiff-Appellee,
V.
UN`ITED STATES,
Defendcmt-Appellant.
2010-1211
Appea1 from the United States Court of International
Trade in case n0. 07-CV-0274, Judge Gregory W. Carman.
ON MOTION
ORDER
The United States moves without opposition for the
court to accept its previously filed confidential joint
appendix
Upon consideration thereof
IT ls ORDERED THAT:

ARKO FOODS INTL v. US 2
The motion is granted
FoR THE COURT
N0V 2 3  /s/ Jan Horba1y
Date J an Horbaly
Clerk
ccc Stephen M. De Luca, Esq.
Jason M. Kenner, Esq. § 
' u.s. ron
320 
NOV Z3 2010
JAN HORBAL¥
GLERK